DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show first layer 1401 and second layer 1402 as described in the specification [0059].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 19 are objected to because of the following informalities:  
Claim 13, lines 2-3, “the first material layer”, “the second material layer” lack antecedent basis.
Claim 19, line 4, “the second material” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claims 1, 9, 16, 22, the limitation “composition” as not discussed in original specification.
Claims 2-8, 10-15, 17-21, 23-25 are included because of their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dixon et al (US 2018/0228063).
Re claim 1, Dixon et al disclose an electromagnetic shielding structure (100) comprising: a planar structure (116); and at least one footing (120) projecting from the planar structure, wherein at least one of the planar structure and the at least one footing comprises a plastic core (plastic material) and an electrically conductive material (electrically conductive material) abutting (coated) at least a portion of the plastic core [0054], wherein the electrically conductive material comprises a first material layer (copper) of a first composition in contact with the plastic core and a second material layer (tin) of a second composition in contact with the first material layer (tin-plated copper alloys)[0054].  
Re claim 3, wherein each of the first and second material layers comprises a metal (tin-plated copper alloys and other metals)[0054].  
Re claim 4, wherein the plastic core includes at least one opening (108) extending therethrough.  
Re claim 5, wherein the electrically conductive material substantially completely encapsulates the plastic core [0054].  
Re claim 6, wherein the first material layer comprises Cu, and wherein the second material layer comprises Sn (tin-plated copper) [0054].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 12, 14, 17, 19, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Smith et al (US 2017/0290207).
	Re claim 7, Cheng discloses an integrated circuit assembly, comprising: an electronic substrate (5) comprising a bond pad (51); at least one integrated circuit device (52) electrically attached to the electronic substrate (Fig 7); and an electromagnetic shielding structure (1) electrically attached to the electronic substrate adjacent to the at least integrated circuit device (Fig 9), wherein the electromagnetic shielding structure comprises a planar structure (11) and at least one footing (12) projecting from the planar structure, wherein at least one of the planar structure and the at least one footing comprises a plastic core [0024] and an electrically conductive material (20) abutting at least a portion of the plastic core [0026] (Fig 7), a conductive adhesive (40) interconnecting the electrically conductive material to the bond pad (Fig 9), but does not disclose the conductive adhesive being a solder feature.
Re claim 10, wherein the plastic core includes at least one opening (holes) extending therethrough [0025].
Re claim 14, Cheng discloses an electronic system, comprising: a board; and an integrated circuit package electrically attached to the board, wherein the integrated circuit package comprises: an electronic substrate (5) comprising a bond pad (51); at least one integrated circuit device (52) electrically attached to the electronic substrate; and an electromagnetic shielding structure (1) attached to the electronic substrate adjacent to the at least integrated circuit device (Fig 9), wherein the electromagnetic shielding structure comprises a planar structure (11) and at least one footing (12) projecting from the planar structure, wherein at least one each of the planar structure and at least one footing comprises a plastic core [0024] and an electrically conductive material (20) abutting at least a portion of the plastic core, but does not disclose a solder feature interconnecting the electrically conductive material to the bond pad.
	Re claim 17, wherein the plastic core includes at least one opening (holes) extending therethrough [0025].
Re claim 20, Cheng discloses a method of fabricating an integrated circuit assembly, comprising: receiving an electronic substrate (5) comprising a bond pad (51); receiving at least one integrated circuit device (52); electrically attaching the at least one integrated circuit device to the electronic substrate (Fig 7); forming at least one electromagnetic interference structure (1) by forming a planar structure (11) and at least one footing (12) projecting from the planar structure, wherein each of the planar structure and the at least one footing comprises a plastic core [0024], and forming an electrically conductive material (20) abutting at least a portion of the plastic core [0026](Fig 7); and electrically attaching the electromagnetic shielding structure to the bond pad and over the at least one integrated circuit device (Fig 9), but does not disclose the bond pad coupled to the ground plane of the substrate.
Re claim 23, wherein forming the plastic core includes forming at least one opening (holes) extending therethrough [0025].
The teaching as discussed above does not disclose wherein the bond pad is coupled to a ground plane within the substrate, the ground plane extending under at least a portion of the electromagnetic shielding structure (re claims 12, 19).
Smith et al teach the use of a conductive adhesive or a solder feature (30) [0028][0030], wherein a bond pad (32P) is coupled to a ground plane within a substrate (20)[0029]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the solder feature and the bond pad is coupled to a ground plane of Cheng for enhancing electromagnetic shielding.
Claim(s) 8, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Smith et al (US 2017/0290207) and Tanaka (US 2020/0315073).
The teaching as discussed above does not disclose wherein the heat resistance plastic core comprises a liquid crystal polymer with a glass fiber filler material.
Tanaka teach the use of a liquid crystal polymer with a glass fiber filler material [0060] for the purpose of improving the formability [0013]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the liquid crystal polymer with a glass fiber filler material for the plastic core of Cheng for the purpose of improving the formability.

Claim(s) 11, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Smith et al (US 2017/0290207) and Dixon et al (US 2018/0228063)
The teaching as discussed above does not disclose a heat dissipation device and a thermal interface material, wherein the thermal interface material extends through the opening between the integrated circuit device and the heat dissipation device.
Dixon et al teach the use of a heat dissipation device (228) and a thermal interface material (244), wherein the thermal interface material extends through the at least one opening (208) between an integrated circuit device (224) and the heat dissipation device (Fig 2). It would have been obvious to
one of ordinary skill in the art at the time the invention was made to include the opening thermal interface material and heat dissipation material for cooling integrated circuit device.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (US 2018/0228063) in view of Tanaka (US 2020/0315073).
The teaching as discussed above does not disclose wherein the heat resistance plastic core comprises a liquid crystal polymer with a glass fiber filler material.
Tanaka teach the use of a liquid crystal polymer with a glass fiber filler material [0060] for the purpose of improving the formability [0013]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the liquid crystal polymer with a glass fiber filler material for the plastic core of Dixon et al for the purpose of improving the formability.
 .
Claim(s) 9, 13, 16, 19, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Smith et al (US 2017/0290207) and Dixon et al (US 2018/0228063).
The teaching as discussed above does not disclose  wherein the electrically conductive material comprises a first material layer of a first composition in contact with the plastic core and a second material layer of a second composition in contact with the first material layer, and wherein each of the first and second compositions comprises a metal (re claims 9, 16, 22), wherein the first material layer comprises Cu, and wherein the second material layer comprises Sn (re claim 13), wherein the second material layer comprises Sn (re claim 19), wherein forming the electromagnetic shielding structure comprises wherein forming the electromagnetic shielding structure comprises plating a layer comprising Cu on the plastic core and then plating a layer comprising Sn (re claim 25).
Dixon et al teach an electrically conductive material comprises a first material layer (copper) of a first composition in contact with a plastic core (plastic material) and a second material layer (tin) of a second composition in contact with the first material layer (tin-plated copper), and wherein each of the first and second compositions comprises a metal [0054], wherein the first material layer comprises Cu, and wherein the second material layer comprises Sn [0054], wherein forming the electromagnetic shielding structure comprises wherein forming the electromagnetic shielding structure comprises plating a layer comprising Cu on the plastic core (plastic material coating with electrically conductive material) and then plating a layer comprising Sn (tin-plated copper)[0054]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrically conductive material for the material of Cheng for enhancing heat dissipation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9/14/2022 have been considered but are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841